Chapman, J.
The defendants demur to the bill on the ground that the plaintiff has a plain, adequate and complete remedy at law. If he has such remedy, the equitable jurisdiction of the court does not extend to the case; for the statute giving to the court full equity jurisdiction, expressly limits it to cases where the parties have not such remedy at law. Gen. Sts. c. 113, § 2, *60And the remedy at law must refer to remedies at law as they exist under our statutes, and according to our course of practice. This may exclude some of the cases where the English courts of equity take jurisdiction, especially cases involving fraud.
The court are of opinion that the plaintiff has a plain, adequate and complete remedy at law, by a writ of entry. If in such action the defendants plead nul disseisin, the validity of the deed will be tried, and a verdict in the plaintiff’s favor will remove all cloud from his title. If they plead a disclaimer or non-tenure, the like result will follow. In either event, he will have no occasion for a reconveyance. He has thus no occasion for relief in equity. Nor is there any occasion for any injunction against a sale of the land pendente lite, for such a sale would have no validity against the plaintiff’s title.

Demurrer sustained